Citation Nr: 9910071	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active service from June 1951 to June 1954 
and from June 1965 to June 1971.  The veteran also had 
unverified periods of active service during the years 
intervening and subsequent to his two periods of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The appellant is the 
widow of the veteran, who died in August 1993.  

The Board notes that in March 1999, the appellant's 
representative submitted a Written Brief Presentation.  At 
that time, the appellant's representative indicated that the 
issue of entitlement to dependents' educational assistance 
under 38 U.S.C.§ Chapter 35 was before the Board for 
appellate consideration.  However, the Board observes that 
although the RO, in the March 1995 rating action, denied the 
appellant's claim of service connection for dependent's 
educational assistance under 38 U.S.C.§ Chapter 35, there is 
no indication from the information of record that the 
appellant filed a Notice of Disagreement (NOD) in regards to 
that particular issue.  Accordingly, this issue is not before 
the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993.  

2.  The cause of the veteran's death, at the age of 62, was 
pancreatic cancer.  

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.  

4.  The veteran's death is not shown to have been caused, 
hastened, or substantially or materially contributed to by 
exposure to Agent Orange, or any other herbicide agent, 
during service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

The threshold question which must be resolved is whether the 
appellant has presented evidence that her claim is well-
grounded.  See 38 U.S.C.A. §5107(a) (West 1991 & Supp. 1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well 
grounded claim is a plausible claim, meaning a claim which 
appears to be meritorious.  See Murphy, 1 Vet. App. at 81.  A 
mere allegation that the cause of death is service connected 
is not sufficient; the appellant must submit evidence in 
support of her claim which would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. §5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In that regard, a 
lay person is not competent to make a medical diagnosis, or 
to relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence sufficient to make a 
claim well grounded pursuant to the provisions of 38 U.S.C.A. 
§5107(a) (West 1991 & Supp. 1998), where the determinant 
issue is one of medical causation or medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There must 
also be evidence of incurrence or aggravation of a disease or 
injury in service and medical evidence of a nexus between the 
in-service disease or injury and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the appellant 
fails to submit evidence in support of a plausible claim, the 
VA is under no duty to assist her in any further development 
of her claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  

When cancer is compensably manifested within one year after 
active service of 90 days or more, it may be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if the evidence demonstrates that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
the veteran's death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. §1310 (West 1991); 38 C.F.R. §3.312 (1998). 

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(1998).  Regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  The following 
diseases shall be service connected if the veteran was 
exposed to an herbicide agent during active service, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. §3.307(d) 
are satisfied: chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. §§ 3.307, 3.309.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of pancreatic cancer.  The veteran's 
retirement examination, dated in December 1975, shows that at 
that time, the veteran's abdomen and viscera, and endocrine 
system were clinically evaluated as normal.  

The veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he had active 
service from June 1951 to June 1954.  A second DD Form 214 
report reflects that the veteran also had active service from 
June 1965 to June 1971.  According to the second report, the 
veteran had two years and one month of foreign service, and 
he received the National Defense Service Medal, the Vietnam 
Campaign Medal, the Vietnam Service Medal, and a Combat 
Action Ribbon.  

In October 1993, the RO received the veteran's death 
certificate.  The certificate indicates that the veteran died 
on August [redacted], 1993 at the age of 62.  The cause of the 
veteran's death was pancreatic cancer, and the interval 
between the onset of the pancreatic cancer and the veteran's 
subsequent death was three months.  The certificate also 
reflects that at the time of the veteran's death, he was 
divorced.  

In October 1993, the RO received an Affidavit To Amend A 
Record from the Department of Public Health, County of San 
Bernardino.  The affidavit shows that the veteran's death 
certificate, which indicated that the veteran was divorced at 
the time of his death, was incorrect.  The amended death 
certificate reflects that at the time of the veteran's death, 
he was married to the appellant.  

In February 1995, the RO, after receiving lay statements and 
a court order reflecting that the appellant and the veteran 
were separated at the time of his death, determined that the 
appellant met the continuous cohabitation requirement and was 
thereby entitled to file a claim for death pension benefits.  
See 38 C.F.R. § 3.53 (1998).  

Outpatient and inpatient records from the U.S. Navy Hospital 
in San Diego, California, from April to June 1993, show 
intermittent treatment for the veteran's pancreatic cancer.  
The records include a discharge report which reflects that 
the veteran was hospitalized from April 27, 1993 to May 6, 
1993.  The report shows that upon admittance, the veteran 
stated that he had had a cough for several months.  The 
veteran also complained of dyspnea, abdominal pain, malaise, 
and weight loss.  The examining physician noted that chest x-
rays had been interpreted as showing bilateral pleural 
effusions.  The veteran was diagnosed with bilateral pleural 
effusions without obvious infectious process.  The examiner 
indicated that there was a "suspect occult malignancy" 
which was possibly gastrointestinal.  

On April 30, 1993, the veteran had a computed tomography (CT) 
of his chest, including his upper abdomen.  At that time, the 
veteran indicated that he had a two week history of right 
upper quadrant abdominal pain and malaise, and a one year 
history of shortness of breath.  The examining physician also 
noted that the veteran had bilateral pleural effusion on 
plain radiographs and a 40 pound weight loss over two years.  

The CT scan of the chest was interpreted as showing bilateral 
pleural effusions, greater on the right side than on the left 
side.  There was compressive atelectasis of the right lower 
lobe by the large amount of right pleural effusion.  The 
scans obtained with mediastinal windows demonstrated no 
evidence of hilar adenopathy or mass lesion.  The visualized 
lung parenchyma showed no evidence of mass lesion.  The scans 
through the upper abdomen were interpreted as showing a large 
soft tissue mass density in the lesser sac, posterior to the 
stomach and anterior to the left kidney, extending to the 
hilum of the spleen.  The examiner noted that the mass 
density was irregular in outline, and it was also in the 
region of the body and tail of the pancreas.  According to 
the examiner, it was possible that the above finding 
represented either pancreatic malignancy involving the body 
and the tail of the pancreas or malignancy involving the 
posterior aspect of the stomach with extension into the 
pancreas and into the lesser sac.  The liver showed no mass 
lesion.  The diagnoses included the following: (1) large 
pleural effusions bilaterally, right greater than left, and 
(2) an irregular soft tissue mass in the lesser sac and in 
the region of the body and the tail of the pancreas as 
described above, probably representing either the malignant 
mass lesion involving the body and tail of the pancreas or a 
mass in the lesser sac, also as described above.  

The inpatient treatment records from the U.S. Navy Hospital 
reflect that on May 5, 1993, the veteran was diagnosed with 
presumed malignant bilateral pleural effusion, primary 
unknown.  According to the records, on May 6, 1993, the day 
the veteran was discharged from the hospital, he was 
diagnosed with bilateral pleural effusions, most likely 
secondary to pancreatic or stomach cancer.  The discharge 
report shows that a CT of the veteran's chest and abdomen, 
which was performed in April 1993, and a CT of the veteran's 
abdomen and pelvis, which was performed in May 1993, showed a 
mass in the lesser sack, pancreatic versus gastrointestinal 
cancer, probable splenic vein thrombosis, and a large 
necrotic lymph node in chest.  The diagnoses included the 
following: (1) bilateral pleural effusions, and (2) an 
abdominal mass.  

The U.S. Navy Hospital records show that from May 13, 1993 to 
May 15, 1993, the veteran was hospitalized.  Upon his 
discharge, he was diagnosed with the following: (1) bilateral 
pleural effusions, suspicious for malignancy, (2) anterior 
diaphragmatic lymph node, suspicious for malignancy, (3) 
abdominal mass, and (4) adult onset of diabetes mellitus.  
The records also include a cytology report which shows that 
on June 7, 1993, the appellant had a needle biopsy.  The 
report reflects that at that time, the specimen source was 
pleural cytologic material.  The diagnosis was of pleural 
fluid, metastatic adenocarcinoma.  The pathologist noted that 
there were a large number of Signet Ring Cells which 
suggested a gastrointestinal primary.  



III.  Analysis

In the instant case, the appellant contends, in essence, that 
the veteran's death was related to service.  Specifically, 
she maintains that his death is related to his period of time 
in Vietnam when he was exposed to Agent Orange.  The 
appellant states that although the veteran's death 
certificate shows that the cause of the veteran's death was 
pancreatic cancer, in her opinion, pancreatic cancer was not 
the primary cause of his death.  She maintains that the 
veteran developed lung cancer due to Agent Orange exposure.  
According to the appellant, the veteran's medical records do 
not "clearly define" the primary cancer that caused his 
death, and that by the time the veteran was diagnosed, he had 
cancer of the prostate, stomach, pancreas, liver, and lungs, 
as well as in his lymph nodes and lower gastro-intestinal 
region.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492.  The evidence does 
not show that the appellant possesses medical expertise, nor 
is it contended otherwise.  Therefore, her opinion that the 
veteran's death was related to his period of active service 
and Agent Orange exposure is not competent evidence.  

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as due to Agent Orange exposure, 
must be denied on two grounds.  First, pancreatic cancer is 
not one of the diseases recognized as attributable to Agent 
Orange under the applicable regulations.  See 38 C.F.R. §§ 
3.307, 3.309(e) (1998).  Therefore, as a matter of law, the 
appellant cannot receive the benefit of a rebuttable 
presumption that the veteran's pancreatic cancer was caused 
by his exposure to Agent Orange.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

The Board recognizes that the appellant contends that 
pancreatic cancer was not the primary cause of the veteran's 
death, and that the veteran's lung cancer, which is one of 
the diseases recognized as attributable to Agent Orange under 
the applicable regulations, contributed to his death.  
However, it is the Board's determination that based on the 
medical evidence of record, the veteran's primary cause of 
death was pancreatic cancer.  The Board notes that the 
medical records from the U.S. Navy Hospital reflect that in 
April 1993, the veteran had a CT of his chest, including his 
upper abdomen.  At that time, he was diagnosed with the 
following: (1) large pleural effusions bilaterally, right 
greater than left, and (2) an irregular soft tissue mass in 
the lesser sac, and in the region of the body and the tail of 
the pancreas, probably representing either the malignant mass 
lesion involving the body and tail of the pancreas or 
malignancy involving the posterior aspect of the stomach with 
extension into the pancreas and into the lesser sac.  In 
addition, the Board observes that although the U.S. Navy 
Hospital records show that on May 5, 1993, the veteran was 
diagnosed with presumed malignant bilateral pleural effusion, 
primary unknown, the Board notes that on May 6, 1993, the day 
of the veteran's discharge, the diagnosis was of bilateral 
pleural effusions, most likely secondary to pancreatic or 
stomach cancer.  Moreover, the Board further notes that a 
June 1993 cytology report reflects that at that time, the 
veteran was diagnosed with pleural fluid, metastatic 
adenocarcinoma.  The pathologist noted that there were a 
large number of Signet Ring Cells which suggested a 
gastrointestinal primary.  Furthermore, most importantly, the 
veteran's death certificate shows that the cause of death was 
pancreatic cancer.  

In light of the above, the Board concludes that the primary 
cause of the veteran's death was pancreatic cancer, not lung 
cancer.  Therefore, as stated above, since pancreatic cancer 
is not one of the diseases recognized as attributable to 
Agent Orange under the applicable regulations, as a matter of 
law, the appellant cannot receive the benefit of a rebuttable 
presumption that the veteran's pancreatic cancer was caused 
by his exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 
3.309(e); See Sabonis, 6 Vet. App. at 427, 430.  

The second ground on which the appellant's claim for service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure, must be denied is that the 
record on appeal does not show that the veteran's pancreatic 
cancer was incurred in service.  As previously stated, the 
veteran's service medical records are negative for any 
complaints or findings of pancreatic cancer.  The veteran's 
retirement examination, dated in December 1975, shows that at 
that time, the veteran's abdomen and viscera, and endocrine 
system were clinically evaluated as normal.  Moreover, post-
service medical records establish that the veteran's 
pancreatic cancer was first manifested in approximately April 
1993, which is approximately 22 years after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307(a), 
3.309(a) (1998).  Moreover, as previously stated, the 
veteran's death certificate shows that the cause of the 
veteran's death in August 1993 was pancreatic cancer, and the 
interval between the onset of the pancreatic cancer and the 
veteran's subsequent death was three months.  Therefore, in 
light of the above, there is no evidence of record which 
shows that the veteran's pancreatic cancer was incurred in 
service or within one year from after active service.  

The appellant's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  The Board therefore 
finds that there is no competent medical evidence in the 
record suggesting a direct causal link between the veteran's 
alleged exposure to Agent Orange, or any other herbicide 
agent, while in Vietnam and his subsequent development of 
pancreatic cancer.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In the absence of competent medical evidence 
which establishes a plausible etiology for the veteran's 
death due to his alleged exposure to Agent Orange, or any 
other herbicide agent, during service, the Board finds that 
the appellant has not met her "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991).  Accordingly, entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  Likewise, the Board finds 
that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for the cause of the veteran's death, 
claimed as due to Agent Orange exposure, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

